Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 02, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 3-4 of claim 1 recites “a collector region above the sub-collector region, the collector region composed of semiconductor material”. It should be changed to read “a collector region above the sub-collector region, the collector region composed of a semiconductor material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (Patent No.: US 5,494,836 A).


Regarding Claim 1, Imao discloses 							           a structure comprising:										a sub-collector region in a substrate (Col. 3, L 3-20; Fig. 1(H) – sub-collector region 12 (n+-type buried layer); substrate 10);										a collector region above the sub-collector region, the collector region composed of semiconductor material (Col. 3, L 3-20; Fig. 1(H) – collector region 14 (n-type silicon epitaxial layer));													an intrinsic base region composed of intrinsic base material surrounded by the semiconductor material above the collector region (Col. 3, L 60 - Col. 4, L 16 – intrinsic base region 36 (p-type SiGe)); and										an emitter region above the intrinsic base region (Col. 4, L 14-34; Fig. 1(H) – emitter region 38 (n+-type silicon layer)).
Regarding Claim 2, Imao, as applied to claim 1, discloses 			        the structure, wherein the semiconductor material is single crystalline Si material and the intrinsic base region extends into the single crystalline Si material of the collector region such that the intrinsic base material is surrounded by the single crystalline Si material (Col. 3, L 3-39; Fig. 1(H) – collector region 14 is formed of n-type silicon epitaxial layer; when etching is done (Fig. 1(C)) in the opening 25 to remove the oxide film 20 to expose collector region 14, it is expected, even though it might be minimal, for some etching of the collector region 14 to occur; 
Regarding Claim 3, Imao, as applied to claim 2, discloses 			        the structure, further comprising additional single crystalline Si material over the single crystalline Si material, and the intrinsic base material is SiGe above the additional single crystalline Si material (Col. 3, L 3-39; Fig. 1(H) – collector region 14 is formed of n-type silicon epitaxial layer; under BRI, the collector region 14 could be considered to be formed of an upper portion consisting of only the uppermost few monolayers and the lower portion consisting of the rest of collector region; under BRI, we could consider the upper portion consisting of only the uppermost few monolayers as additional single crystalline Si material and the lower portion consisting of the rest of collector region as making single crystalline Si material).
Regarding Claim 4, Imao, as applied to claim 2, discloses 			                      the structure, wherein the single crystalline Si material includes a P+ portion which partially penetrates the single crystalline Si material, the intrinsic base material extends through the P+ portion and partially into the single crystalline Si material, and the doped P+ doped material provides an edge profile to the intrinsic base material (Col. 3, L 40-Col. 4, L 13; Fig. 1(H) – P+-type external base 30a which is formed of Si material could be considered under BRI to partially penetrate into the single crystalline Si material as it interacts with it and creates an interfacial layer).
Regarding Claim 5, Imao, as applied to claim 2, discloses 			                      the structure, wherein the single crystalline Si material includes a P+ portion which partially penetrates the single crystalline Si material, the intrinsic base material extends into the P+ 
Regarding Claim 6, Imao, as applied to claim 2, discloses 			                      the structure, further comprising spacers around at least the emitter region (Col. 3, L 53-58; Fig. 1(H) – spacers 34).
Regarding Claim 7, Imao, as applied to claim 6, discloses 			                      the structure, wherein the intrinsic base material is a discontinuous SiGe material below the spacers (Col. 3, L 60-67; Fig. 1(H) – intrinsic base 36 is formed of SiGe).
	Regarding Claim 8, Imao, as applied to claim 6, discloses 			                      the structure, further comprising an extrinsic base located along an outer edge of the spacers and which is thinner than the height of the spacers (Col. 4, L 3-14; Fig. 1(H) – external base 30a).
Regarding Claim 9, Imao, as applied to claim 8, discloses 			                      the structure, wherein the extrinsic base region contacts the intrinsic base material (Fig. 1(H)).
Regarding Claim 10, Imao, as applied to claim 9, discloses 			                      the structure, wherein the extrinsic base is ion implanted semiconductor material or a doped semiconductor material formed over or from an epitaxial polysilicon material (Col. 4, L 3-24; Fig. 1(H) – external base is comprised of layers 30a (external base) and 32 (subsidiary external base); external base 32 is formed of p+-type polysilicon film).
Regarding Claim 11, Imao, as applied to claim 1, discloses 			        the structure, wherein the semiconductor material includes a P+ doped material above single crystalline semiconductor material of the collector region, the intrinsic base material is surrounded by the doped P+ doped material, which provides a doped edge profile to the intrinsic base material (Col. 4, L 3-13; Fig. 1(H) – P+ doped material 30a (P+ -external base), intrinsic base material 36).
Regarding Claim 13, Imao discloses							           a structure comprising: 											a sub-collector region (Col. 3, L 3-20; Fig. 1(H) – sub-collector region 12 (n+-type buried layer); substrate 10);											a single crystalline material above the sub-collector region (Col. 3, L 3-20; Fig. 1(H) – n-type silicon epitaxial layer 14 which forms a collector region); 					a doped material which is above or partially penetrates into the single crystalline material (Col. 4, L 3-14; Fig. 1(H) – p+-type doped material 30a (external base));				a lateral intrinsic base surrounded by the single crystalline material, above a collector region (Col. 3, L 60 - Col. 4, L 16; Fig. 1(H) – intrinsic base region 36 (p-type SiGe));			spacers formed on the doped material and which define an emitter region (Col. 3, L 53-58; Fig. 1(H) – spacers 34); 										an extrinsic base composed of the doped material along outer edges of the spacers and which connects to the lateral intrinsic base (Col. 4, L 3-14; Fig. 1(H) – external base 30a formed of p+-type doped material);										and emitter material above the extrinsic base and between the spacers (Col. 4, L 14-34; Fig. 1(H) – emitter region 38 (n+-type silicon layer)).
Regarding Claim 14, Imao, as applied to claim 13, discloses 			        the structure, further comprising additional single crystalline material and SiGe material above the single crystalline material of the collector region and wherein the lateral intrinsic base is composed of epitaxial semiconductor material embedded within the single crystalline material (Col. 3, L 3-67; Fig. 1(H) – collector region 14 is formed of n-type silicon epitaxial layer; under BRI, the collector region 14 could be considered to be formed of an upper portion consisting of only the uppermost few monolayers and the lower portion consisting of the rest of collector region; under BRI, we could consider the upper portion consisting of only the uppermost few monolayers as additional single crystalline material and the lower portion consisting of the rest of collector region as making single crystalline material; internal base 36 is formed of epitaxial SiGe))
Regarding Claim 15, Imao, as applied to claim 13, discloses 			        the structure, wherein the doped material is an epitaxial material above the single crystalline material (Col. 4, L 3-14; Fig. 1(H) – p+-type doped silicon material 30a (external base)).
Regarding Claim 16, Imao, as applied to claim 13, discloses 			        the structure, wherein the extrinsic base is thinner than the height of spacers (Fig. 1(H)).
Regarding Claim 17, Imao, as applied to claim 13, discloses 			        the structure, wherein emitter material touches the spacers within a space between the spacers (Fig. 1(H)).
Regarding Claim 20, Imao discloses 						                        a method comprising:									.

Allowable Subject Matter
Claims 12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/11/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812